Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This action is in response to the Request for Continued Examination filed March 29, 2021.  Claims 1-4 and 7-10 are amended.  Claims 1-10 are currently pending and have been examined in the application. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2021 has been entered.


Claim Objections
Claim 4 is objected to because of the following informalities:
In claim 4, “providing member's unique personalized rewards points are earned by” should be “providing member's unique personalized rewards points earned by”
	Appropriate correction is required.



Examiner's Comments
The claims employ language that does not serve to differentiate the claims from the prior art.
In Claim 1 regarding the subject matter “
“to determine accumulated rewards program redemption points earned by a member available for a member's unique personalized purchases from contracted participating companies;” 
“to record member’s unique personalized self-reported data, tracked member’s unique personalized social media activities, member’s unique personalized use data, and travel activities;” 
“to analyze participating companies rewards program funding;” 
 “to randomly select winners from ID numbers of all members in a random drawing of two transport vehicles two times a year;”
 “to analyze the member's authorized unique personalized data;”
“to record and retrieve the member's authorized unique personalized data.”  These clauses do not positively recite a step to be performed to achieve their expected result; i.e. they only recite their intended use/result.  Therefore, they have no patentable weight.  
Claim 2 recites “to determine a portion of interest earned in contracted companies participation funds interest earning escrow accounts for funding the credit card holder member points.” This describes an intended use of digital processor, but does not require any steps to be performed.  Therefore, it has no patentable weight.  Claim 3 recites “to monitor funding and escrow account interest earnings used to fund …” This clause does not recite a step to be performed to achieve the expected result; i.e. it only recites its intended use.  Therefore, it has no patentable weight. 
Claim 5 recites “to register credit card cardholder member’s subscriptions to a personalized concierge travel plan with tiered travel plan programs to redeem member personalized rewards program redemption points applied to expenses of Shared Private Jet transportation travel in addition to international travel, ground transportation including limousine service; hotel accommodations, fine dining; and entertainment at world class events and facilities.” This clause does not recite a step to be performed to achieve the expected result; i.e. it only recites its intended use.  Therefore, it has no patentable weight.  
Claim 6 recites “to contract with companies in a Preferred Vendor Partner Program.” This clause does not recite a step to be performed to achieve the expected result; i.e. it only recites its intended use.  Therefore, it has no patentable weight.  
Claim 7 recites “to additionally use at least one rewards program server coupled to the digital network configured to receive and record authorized personalized member data including at least data of an individual member's health including diet, exercise, doctors, other medical conditions, member-reported data of activities of daily living, hobbies, likes and dislikes, member family tree, background, job history, lab tests including hereditary DNA tests, ancestry DNA tests, blood tests, other lab tests, tax returns, and GPS tracking of where a member goes on a daily basis.” This clause does not recite a step to be performed to achieve the expected result; i.e. it only recites its intended use.  Therefore, it has no patentable weight.  
Claim 8 recites “wherein the social media analysis can pinpoint additional likes and dislikes of a subscribed member to direct for example rewards points redemption opportunities that fit into their unique personalized likes and dislikes.” This clause does not recite a step to be performed to achieve the expected result; i.e. it only recites its intended use.  Therefore, it has no patentable weight.  
Claim 9 recites “to personalize member authorized data based on the members providing personalize member data using a rewards program digital device.” This clause does 
Claim 10 recites “to track a subscribed member's location to record a member's daily activities including purchases for various wants and necessities from participating vendors where rewards program redemption points can be used to make rewards program redemption points purchases and where a member's purchase using the member Opt-In credit card will earn the member additional points.” This clause does not recite a step to be performed to achieve the expected result; i.e. it only recites its intended use. Therefore, it has no patentable weight.  
	For instance, regarding “wherein/whereby” clauses, according to the MPEP, a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP 2111.04). Also, a clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim (Texas Instruments Inc. v. International Trade Commission 26, USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (CAFC 2001)). Thus, such limitations do not serve to differentiate the claims from the prior art.
In Claim 1, with respect to the limitations “providing a digital network to receive member digital credit card use data”; “providing at least one digital processor to determine accumulated rewards program redemption points …”; “providing at least one digital database to record member personalized data …”; “providing at least one digital processor to analyze participating companies rewards program funding”; “providing at least one rewards program server to randomly select winners…”; “providing a digital processor to analyze the member's authorized unique personalized data”; “providing at least one digital database used to record and retrieve the member's authorized unique personalized data.”  In Claim 2 “providing at least one digital Ex parte Pfeiffer, 135 USPQ 31 (BPAI 1961).
In Claim 1, with respect to the limitation “personalized data including at least member's unique personalized self-reported data, tracked member's unique personalized social media activities, digital network member's unique personalized digital credit card use data, and travel activities” this is nonfunctional descriptive material as it only describes the data that is contained in the database, while the data contained in the database is not used to perform any of the recited method steps.  With respect to the limitation “member rewards points that are never limited and never drop off and can be willed to at least one from a group consisting of an heir, charity, non-profit, and any member” has no patentable weight as it is nonfunctional descriptive material.  The limitation only describes the characteristic of reward points, however, these characteristic are not used to perform or process any of the recited method steps.  
	When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability.  Accordingly, it has been held that the nonfunctional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983); In re Ngai, 70 USPQ2d (Fed. Cir. 2004); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05; Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential)).




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claim 1 the limitation “providing a digital network a digital network for receiving credit card holder member data.” [Abstract].  This does not describe that the digital network receives digital credit card data.  Accordingly, this is impermissible new matter.  Accordingly, all the limitations containing a digital credit card are also rejected.  Claims 2-10 by being dependents of Claim 1 are also rejected.
	In claim 1 the subject matter “providing personalized rewards points redemption opportunities that fit into the member's unique personalized likes and dislikes and bucket list interest based on member-reported authorized personalized member data” is not supported by the original disclosure.  The specification states that “social media analysis can pinpoint additional likes and dislikes of a subscribed member to direct for example rewards points redemption opportunities that fit into their personalized likes and dislikes and potential bucket list interest.” [0042].  This does not describe that personalized rewards points redemption opportunities are provided that fit into the member's unique personalized likes and dislikes and bucket list interest.  The specification does not teach that a member's personalized likes and dislikes and bucket list interest are unique from other members.  Accordingly, this is impermissible new matter.  Accordingly, all the limitations regarding a member’s unique personalized likes and dislikes are also rejected.  
In claim 8 the subject matter “providing a member's personalized social media activities with a social media analysis performed by at least one rewards program server; at least one digital database using recorded member personalized data; at least one digital processor analytics of at least one OCR device parsed content of social media subjects talked about and debated about and recorded in the database using a voice recognition and transcription device, wherein the social media analysis can pinpoint additional likes and dislikes of a subscribed member to direct for example rewards points redemption opportunities that fit into their unique personalized likes and dislikes” is not supported by the original disclosure.  The specification states that the “social media analysis can be performed by the at least one rewards program server 500; at least one digital database 550 using recorded member personalized data; at least one digital processor 560 analytics of the at least one OCR device 570 parsed content of the social media subjects talked about and debated about and recorded in the database using the voice recognition and transcription device 584.” [0043].  This does not describe how social media activities are provided with a social media analysis performed by at least one rewards program server; .  The claim does not satisfy the written description requirement if sufficient description of how the claimed function is to be performed are not disclosed by the specification, including how to program the disclosed computer to perform the claimed function. See MPEP 2161.01.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 the subject matter “providing a member's personalized social media activities with a social media analysis performed by at least one rewards program server; at least one digital database using recorded member personalized data; at least one digital processor analytics of at least one OCR device parsed content of social media subjects talked about and debated about and recorded in the database using a voice recognition and transcription device, wherein the social media analysis can pinpoint additional likes and dislikes of a subscribed member to direct for example rewards points redemption opportunities that fit into their unique personalized likes and dislikes.”  It is not clear if a member's personalized social media activities are being provided along with a social media analysis, or if a member's personalized social media activities are provided using a social media analysis performed by at least one rewards program server.  Therefore, the claim is indefinite.
Regarding claim 8, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites the limitation “the member Opt-In credit card” in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-10 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative independent claim 1 is directed towards a method, which falls within the four statutory categories of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim is however, directed towards an abstract idea.  The limitations that set forth the abstract idea are: to receive member digital credit card use data; providing personalized rewards points redemption opportunities that fit into the member's unique personalized likes and dislikes and bucket list interest based on member-reported authorized personalized member data; to determine accumulated rewards program redemption points earned by a member available for a member's unique personalized purchases from contracted participating companies; to record member personalized data including at least member’s unique personalized self-reported data, tracked member’s unique personalized social media activities, member’s unique personalized Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).  
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to the mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements providing a digital network configured to; providing at least one digital processor configured to, digital network member digital credit card; providing at least one digital database to, digital network member digital credit card; providing at least one digital processor to; providing at least one digital database configured to; providing at least one rewards program server to; providing at least one digital processor; providing at least one digital database used 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application; when viewed individually, the limitations generically, referring to a digital network, at least one digital processor, digital credit card, at least one digital database, at least one rewards program server, a rewards program digital device app, at least one internet connectable device and smart phone, do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular 1.  Viewing these limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high level of generality, with additional elements amounting to no more than merely applying the exception using generic computer components.  Merely using a computer as a tool to perform/apply an abstract idea cannot provide an inventive concept. Thus the claim is not patent eligible.
	Likewise, dependent claims 2-10 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  For instance claims 2-6 are directed towards fundamental economic principles and commercial or legal agreements.  Claims 7 amounts to linking the abstract idea to a particular technological environment for receiving data.  Claim 8 is directed towards managing personal behavior including social activities.  Claims 9-10 are directed to managing personal behavior including following rules or instructions with the use of generic computer component and/or generally linking the use of the abstract idea to a particular technological environment.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1, 4-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Postrel (US Publication 2007/0214049) in view of Naik (US Publication 2019/0050539) in further view of Sisko (US Publication 2009/0094115).
	Regarding Claim 1, Postrel teaches a method, comprising:
	providing a digital network to receive member digital credit card use data; Postrel [0158: invention’s networks and infrastructures may be, a global communications network such as the Internet; 0031: reward account maintained in a database at the central server on behalf of the merchant/sponsor and the user. The user may redeem the reward points earned from purchase transaction with the merchant at a later time; 0076: data is collected regarding the user's shopping habits when he interacts with a sponsor or merchant in order to obtain and/or redeem reward points; 0087: e-commerce sales over a global computer network such as the Internet may be used under this system];
	providing personalized rewards points redemption opportunities that fit into the member's unique personalized likes and dislikes and bucket list interest based on member-reported authorized personalized member data; Postrel [0188: user's preferences for manufactured goods services, products, travel destinations, hobbies, interests or any other user entered criteria may be stored in the database for subsequent use by the system; trading server has the ability to receive offers from reward servers or merchants which may then be directed to users based on the database profile information provided by the user; 0076: data is collected regarding the user's shopping habits when he interacts with a sponsor or merchant in order to obtain and/or redeem reward points];
	providing at least one digital processor to determine accumulated rewards program redemption points earned by a member available for a member's unique personalized purchases from contracted participating companies; Postrel [0158: invention’s networks and 
	providing at least one digital database to record member personalized data including at least member's unique personalized member's unique personalized member's unique personalized social media activities, digital network member digital credit card use data, and travel activities; Postrel [0031: reward account is maintained in a database at the central server on behalf of the merchant/sponsor and the user; 0082: monitor transactions over the network between acquiring banks and issuing banks and determine if loyalty points are to be logged into an account at the central server; 0076: data also collected regarding the user's shopping habits when he interacts with a sponsor or merchant in order to obtain and/or redeem reward points; 0188: user's preferences for manufactured goods services, products, travel destinations, hobbies, interests or any other user entered criteria may be stored in the database];
	providing at least one digital processor to analyze participating companies rewards program funding; Postrel [0034: sponsors and merchants able to award loyalty reward points based on reward responses made by users by using the pre-existing infrastructure of the credit card network with which they have a contractual relationship; 0149: any arrangement may be made for settlement between the parties depending on market conditions, relative strength of the parties, etc.];
	providing member rewards points that are never limited and never drop off and can be willed to at least one from a group consisting of an heir, charity, non-profit, and any member; 
	providing at least one digital processor to analyze the member's authorized unique personalized data; Postrel [0190: the server has memory means for storing the user account information, user profiles and rules specified by the user, 0192: the trading server processor granted direct authorization to modify the user's records in the reward server database];
	providing at least one digital database to record and retrieve the member's authorized unique personalized data; Postrel [0188: user's preferences for manufactured goods services, products, travel destinations, hobbies, interests or any other user entered criteria stored in the database for subsequent use by the system; 0192: the trading server processor may be granted direct authorization to modify the user's records in the reward server database];
	Postrel does not specifically disclose, and providing a health risk assessment personalized for a subscribed member based on the member's authorized unique personalized data comprising family tree and history; blood pressure and cardio lab tests, any military duty, job history potential exposure to hazardous materials, other lab tests and hereditary DNA tests, ancestry DNA tests, and blood tests to provide the subscribed member with early health risks alerts the subscribed member was unaware of and could lead to early detection and treatment of a potentially serious health condition.  This is disclosed by Naik [0011: the wellness metric may include at least one of the following: steps taken, calories burned, weight lost, distance traveled, calories consumed, fluids consumed, floors climbed, time active, heart rate, sleep duration, or any combination thereof; 0062: wellness metrics may be associated with tracking and/or monitoring the user's overall health and/or may indicate healthy or unhealthy activity of the user; 0081: user-generated wellness goal communicated to the offers processor and/or the issuer server via the user device; 0118: notifications and reminders may include an indication of 
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Postrel with the teachings from Naik with the motivation to provide a way of tracking and incentivizing individual wellness activity, such that individuals are both motivated to implement and be rewarded for daily behavior that leads to a longer, healthier life.  Naik [0005].
	Postrel/Naik disclose providing at least one rewards program server and a customer identification, Postrel [0126: as long as the token has a unique identification number associated with it, that number may be used to identify the user], however, they do not specifically disclose, to randomly select winners from all members in a random drawing of two transport vehicles for members two times a year; this is disclosed by Sisko [0012: at a defined time period, a winner is selected from the eligible customers using a predetermined criteria; award winner may be randomly selected from the group of qualified customers; reward may be granted as either cash, credit or products/services; 0029: each eligible customer having a unique set of entry numbers; winning number associated with one customer. Thus, this allows for the identification of the winning customer].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Postrel/Naik with the teachings from Sisko the motivation to provide an incentive/awards program in a manner that generates customer enthusiasm and promotes responsible customer activity.  Sisko [0002].
B.	In regards to Claim 4, Postrel discloses, further comprising providing member's unique personalized rewards points are earned by a member for credit card purchases on stop overs from participating restaurants, buying souvenirs from a participating retailer and participating hotels.  This is old and known, see at least Postrel [0206: marketing arrangements or associations have typically involved credit card companies, phone companies, hotel chains and 
C.	In regards to Claim 5, Postrel discloses, further comprising providing the digital network for registering credit card cardholder members subscriptions to a concierge travel plan with tiered travel plan programs for redeeming member rewards program redemption points for expenses of Shared Private Jet transportation travel in addition to international travel, ground transportation including limousine service; hotel accommodations, fine dining; and entertainment at world class events and facilities.  Postrel [0158: invention’s networks and infrastructures may be, a global communications network such as the Internet; 0009: marketing arrangements or associations have typically involved credit card companies, phone companies, hotel chains and car rental companies; 0073: data may be obtained as a result of a registration process, wherein the viewer is required to provide certain data in order to participate in the reward program; 0107: system may simply tie in the loyalty account data to the user's credit card number and a merchant ID setup for each merchant].
D.	In regards to Claim 6, Postrel does not specifically disclose, further comprising providing the digital network for contracting with companies in a Preferred Vendor Partner Program.  However, this is old and known, see at least Postrel [0009: different airlines servers are shown surrounded by their related marketing partners. In order to lure more business travelers, the airlines have established marketing agreements with travel related companies. These marketing arrangements or associations have typically involved credit card companies, phone companies, hotel chains and car rental companies. Any purchases made through these co-branded partners were then awarded to the user periodically].  
Claim 7, Postrel discloses, further comprising providing a digital network to additionally use at least one rewards program server to additionally use at least one rewards program server coupled to the digital network to receive and record authorized personalized member data including at least data of an individual member's health including diet, exercise, doctors, other medical conditions, member-reported data of activities of daily living, hobbies, likes and dislikes, member family tree, background, job history, lab tests including hereditary DNA tests, ancestry DNA tests, blood tests, other lab tests, tax returns, and GPS tracking of where a member goes on a daily basis.  Postrel [0181:  plurality of reward server computers, a trading server, a merchant computer and a user computer are in communication with a network. The network may comprise any type of communication process where computers may contact each other].  
F.	In regards to Claim 9, Postrel discloses, further comprising providing the digital network to personalize member authorized data based on the members providing personalized member data using a rewards program digital device app.  Postrel [0185: the trading server system allow users to log in to access the functionality provided where the user may interact with applications, forms or controls; 0188: data entered by the user used in determining whether a user allows unsolicited offers to be presented from the trading server. The user's preferences for manufactured goods services, products, travel destinations, hobbies, interests or any other user entered criteria may be stored in the database for subsequent use by the system].
G.	In regards to Claim 10, Postrel does not specifically disclose, further comprising providing a rewards program digital device application using a GPS location of a members' smart phone and satellite GPS locator systems to track a subscribed member's location to record a member's daily activities including purchases for various wants and necessities from participating vendors where rewards program redemption points can be used to make rewards program redemption points purchases and where a member's purchase using the member Opt-In credit card will earn the member additional points.  This is disclosed by Naik [0092 using a .

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Postrel (US Publication 2007/0214049) in view of Naik (US Publication 2019/0050539) in further view of Sisko (US Publication 2009/0094115) and Clopp (US Publication 2009/0276305).
A.	In regards to Claim 2, Postrel does not specifically disclose, further comprising providing at least one digital processor coupled to the digital network and configured to determine a portion of interest earned in contracted companies participation funds interest earning escrow accounts for funding the credit card holder member’s authorized unique personalized rewards points redemption purchases.  This is disclosed by Clopp [0016: money can be paid via escrow from the first two via funds channeled into a conglomerate escrow account].
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Postrel/Naik/Sisko with the teachings from Clopp with the motivation to help Merchant offset the costs associated with the loss from a chargeback by using interest earned while funds are in Escrow.  Clopp [0133].
B.	In regards to Claim 3, Postrel does not specifically disclose, further comprising providing at least one digital processor coupled to the digital network and configured to monitor funding and escrow account interest earnings used to fund  a member's authorized unique personalized rewards points for redemption purchases of vehicles from the OEM automotive manufacturer participants.  This is disclosed by Clopp [0131: withholdings and Payouts may be deducted from Merchant's bank account, or an escrow account].  The motivation being the same as stated in claim 2.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Postrel (US Publication 2007/0214049) in view of Naik (US Publication 2019/0050539) in further view of Sisko (US Publication 2009/0094115) and Rajasekharan (US Publication 2020/0082431).
A.	In regards to Claim 8, Postrel does not specifically disclose, providing a member's personalized social media activities with a social media analysis performed by at least one rewards program server; at least one digital database using recorded member personalized data; at least one digital processor analytics of at least one OCR device parsed content of social media subjects talked about and debated about and recorded in the database using a voice recognition and transcription device, wherein the social media analysis can pinpoint additional likes and dislikes of a subscribed member to direct for example rewards points redemption opportunities that fit into their unique personalized likes and dislikes.  This is disclosed by Rajasekharan [0067: score engine may parse social media feeds (e.g., Facebook posts, twitter posts, etc.) to detect a number of mentions of a brand (and/or assets for the brand); 0054: asset scoring model may for example comprise a machine learning model, such as a neural network having layers with nodes that identify features found within the new asset; features may comprise file metadata, identifiable objects depicted within an image, a length of an audio or text file in time or words, shared textual content in a text file, extracted word embeddings of a text file].  
	It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to have modified the teachings of Postrel/Naik/Sisko with the teachings from Rajasekharan with the motivation to provide customer loyalty and attachment to a brand reported via metrics, such as analyzing rate of recurring customers as compared to new customers, whether or not a brand has a credit card or reward program and if so, a measurement of use of such credit cards or rewards programs, etc.  Rajasekharan [0082].


Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant's arguments regarding the 35 U.S.C. § 101 rejection that the claims do not consist of an abstract idea and include significant inventive concepts directed to statutory subject matter.  The Examiner respectfully disagrees.  The claims are directed to abstract ideas namely, Certain Methods of Organizing Human Activity, without any additional element that would integrate the abstract ideas into a practical application or amount to significantly more.  The additional elements provide by representative claim 1 merely uses generic computer components to apply the abstract idea.  Limiting the abstract idea to a particular technological environment, does not supply an “inventive concept” that represents an improved computer system, digital network nor database for supplying reward points.  See 101 analysis above.  Furthermore, Applicant’s specification does not describe a special purpose computer or a particular machine used in applying the abstract idea.  
	Applicant contends that the additional elements are concepts not included in prior art thereby preventing the claim from merely being directed to a judicial exception.  The Examiner respectfully disagrees.  As even newly discovered judicial exceptions are still exceptions, despite their novelty.  For example, the mathematical formula in Parker v. Flook, 437 U.S. 584, 591-92, 198 USPQ 193, 198 (1978); the laws of nature in Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 73-74, 101 USPQ2d 1961, 1968 (2012); and the isolated DNA in Association for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 USPQ2d 1972, 1978 (2013) were all novel, but were considered by the Supreme Court to be judicial exceptions.  See MPEP 2106.04.I
Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the 35 U.S.C. § 101 rejection is maintained.
B.	Regarding the 35 U.S.C. § 103 rejection Applicant’s alludes to the Postrel Abstract disclosing “A loyalty program operated in association with a television broadcast network, wherein reward content is provided along with television content (programming and/or advertising) to generate a television broadcast signal that is transmitted to a plurality of viewers”.  However, a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlicky, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Furthermore, Postrel discloses that “e-commerce sales over a global computer network such as the Internet or an interactive television system may be used under this system.”  Postrel [0087] (emphasis added), and incorporates by reference several patents and publications which disclose the referenced limitations of the instant application.
	Applicant submits that Postrel does not disclose “providing rewards points that are never limited and never drop off and can be willed to at least one from a group consisting of an heir, charity, non-profit, and any member.”  The Examiner respectfully disagrees.  As a first matter, the limitation “member rewards points that are never limited and never drop off and can be willed to at least one from a group consisting of an heir, charity, non-profit, and any member” has no patentable weight as it is nonfunctional descriptive material.  The limitation only In re Gulack, 217 USPQ 401 (Fed. Cir. 1983); In re Ngai, 70 USPQ2d (Fed. Cir. 2004); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05; Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential)).  Notwithstanding, Postrel discloses a sale or repurchase of points with a trading strategy in which points need (do) not expire; Postrel [0195]; and that purchased points may be redeemed, or they may be given to others as a gift. Postrel [0109].
	Applicant argues that the Naik reference does not disclose “provide the subscribed member with early health risks alerts and providing rewards points that are never limited and never drop off and can be willed to at least one from a group consisting of an heir, charity, non-profit, and any member.”  The Examiner respectfully disagrees.  Naik discloses that a user can receive notifications and reminders of an indication of an appropriate sports activity for the user relating to the user's disease risk and/or health status.  Naik[0118].  The other limitation being disclose by Postrel as shown above.
	Applicant argues that the Sisko reference does not disclose “randomly select winners from ID numbers of all members in a random drawing.”  The Examiner respectfully disagrees.  Sisko discloses that a winner is randomly selected from the group of qualified customers; Sosko [0012] and that each eligible customer has a unique set of entry numbers associated with one customer, which allows for the identification of the winning customer.  Sosko [0029].
	Applicant argues that the Clopp reference does not disclose “providing rewards points that are never limited and never drop off and can be willed to at least one from a group consisting of an heir, charity, non-profit, and any member.”  The Examiner respectfully disagrees.  As this is disclose by Postrel shown above.

C.	Applicant’s arguments regarding the dependent claims are rejected accordingly to independent claim 1.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/E CARVALHO/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).